297 F.2d 528
Richard MORRIS, Appellant,v.GREYHOUND CORPORATION, Appellee.
No. 19062.
United States Court of Appeals Fifth Circuit.
Jan. 11, 1962.

J. Stanley Wagner, New Orleans, La., for appellant.
Parnell J. Hyland, New Orleans, La., Porteous & Johnson, New Orleans, La., for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
The appellant was a passenger on a Greyhound bus on May 21, 1957, when the left rear wheel of the bus skidded against the curbing on the left side of the Lake Pontchartrain Causeway.  The appellant sued, claiming that he had been severely injured.  A full trial before the court without a jury resulted in judgment for the defendant, the court assigning the following reasons:


2
'REASONS


3
'The bus driver was negligent in driving the bus in such a manner as to cause it to strike the curbing on the left side of the causeway.  However, it is clear that the jar caused thereby was very slight, and I am satisfied that plaintiff suffered no injury in the occurrence.


4
'I reject as completely untrue plaintiff's testimony that subsequenly, on the same trip, the bus ran into a ditch.'


5
Appellant begins the argument in his brief with the statement that, 'there is no question of law involved herein.'  We are asked simply to set aside as clearly erroneous the finding that plaintiff suffered no injury, even when due regard is given to the advantages of the district court in seeing and hearing the witnesses, including the plaintiff, and observing their demeanor on the stand.  Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A.  We have carefully read and considered the entire record, consisting of some 375 typed pages, in connection with the briefs and oral arguments of counsel, and we are firmly and clearly of the view that the findings of the district court are not clearly erroneous.  The judgment is therefore


6
Affirmed.